                    IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

KEITH WAYNE BELL, SR.,                      *
ADC #167455                                 *
               Plaintiff,                   *
                                            *
v.                                          *            No. 4:18CV00795-SWW
                                            *
TESHARA GARLINGTON; et al.                  *
                                            *
                     Defendants.            *

                                     JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED.

      IT IS SO ORDERED this 7th day of December, 2018.

                                        /s/Susan Webber Wright
                                        UNITED STATES DISTRICT JUDGE
